Digitally signed by
                                                                        Reporter of
                                                                        Decisions
                                                                        Reason: I attest to
                        Illinois Official Reports                       the accuracy and
                                                                        integrity of this
                                                                        document
                                Appellate Court                         Date: 2020.12.14
                                                                        13:55:37 -06'00'



                  People v. Shelton, 2020 IL App (2d) 170453-B



Appellate Court     THE PEOPLE OF THE STATE OF ILLINOIS, Plaintiff-Appellee, v.
Caption             JOEL D. SHELTON, Defendant-Appellant.



District & No.      Second District
                    No. 2-17-0453



Filed               August 18, 2020



Decision Under      Appeal from the Circuit Court of Winnebago County, No. 10-CF-3;
Review              the Hon. Donna R. Honzel, Judge, presiding.



Judgment            Affirmed.


Counsel on          James E. Chadd, Thomas A. Lilien, and Erin S. Johnson, of State
Appeal              Appellate Defender’s Office, of Elgin, for appellant.

                    Marilyn Hite Ross, State’s Attorney, of Rockford (Patrick Delfino,
                    Edward R. Psenicka, and Ivan O. Taylor Jr., of State’s Attorneys
                    Appellate Prosecutor’s Office, of counsel), for the People.



Panel               JUSTICE SCHOSTOK delivered the judgment of the court, with
                    opinion.
                    Justices Hudson and Bridges concurred in the judgment and opinion.
                                                 OPINION

¶1       Defendant, Joel D. Shelton, contends that his trial counsel was ineffective for failing to file
     a motion to suppress, because a 911 call did not provide reasonable suspicion to stop his
     vehicle. Because the 911 caller reported that defendant was asleep at the wheel at an
     intersection, there was reasonable suspicion to stop defendant for driving under the influence.
     Thus, we affirm. 1

¶2                                        I. BACKGROUND
¶3       Defendant was charged in the circuit court of Winnebago County with, among other things,
     one count of aggravated driving under the influence of alcohol (DUI) (625 ILCS 5/11-
     501(a)(2), (d)(1)(A), (d)(2)(E) (West 2010)). Defendant opted for a jury trial.
¶4       Before trial, defendant moved in limine to bar admission of the arresting officer’s
     testimony that he was dispatched to investigate a 911 report of someone “asleep behind the
     wheel at a light or intersection.” The trial court ruled that the officer could testify that he was
     dispatched because someone was stopped at the intersection but not because the driver was
     asleep behind the wheel. The court explained that it was concerned about the implication that
     defendant was “drunk and sleeping behind the wheel like sometimes drunks do.”
¶5       The following relevant facts were established at the trial. On January 1, 2010, at about 9:55
     p.m., Officer Stacey Beaman of the Rockford Police Department was dispatched to the
     intersection of North Main Street and Riverside Boulevard. According to Officer Beaman, the
     dispatch “was in reference to a welfare check.” The 911 caller stated that a vehicle was stopped
     at the intersection. As Officer Beaman drove to that location, the dispatcher advised her that
     the caller had reported that the vehicle was now moving and that the caller had followed it to
     a nearby Culver’s restaurant. The caller described the vehicle and its license plate number.
¶6       When she arrived in the area, Officer Beaman saw the described vehicle in the Culver’s
     drive-through lane. The vehicle then exited onto Bennington Road. Officer Beaman followed
     the vehicle and conducted a traffic stop. After driving about 25 to 30 feet on Bennington Road,
     the vehicle pulled back into the Culver’s lot and parked.
¶7       As she approached the vehicle, Officer Beaman saw defendant, the only occupant, in the
     driver’s seat. As she stood next to the driver’s window, Officer Beaman smelled a strong odor
     of an alcoholic beverage on defendant’s breath and burnt cannabis coming from the vehicle’s
     interior.

         1
          We note that this opinion was originally filed on January 17, 2020. Although defendant had
     requested oral argument, we mistakenly never entered a written order dispensing with oral argument.
     See Ill. S. Ct. R. 352(a) (eff. July 1, 2018). Defendant then filed a petition for rehearing, contending,
     among other things, that we failed to enter a written order dispensing with his request for oral argument.
     We denied the petition for rehearing and again neglected to enter an order disposing of defendant’s
     request for oral argument. Defendant, in turn, filed a petition for leave to appeal to the supreme court.
     Our supreme court denied the petition for leave to appeal but entered a supervisory order directing this
     court to vacate its judgment and, before entering a new judgment, conduct oral argument.
         We have since conducted oral argument. We have also carefully reconsidered the arguments of the
     parties, both written and oral, the record, the applicable law, and our original opinion. We stand by our
     original opinion as modified herein.

                                                     -2-
¶8         Officer Beaman had defendant exit the vehicle and walk to the squad car. Defendant
       stumbled several times, requiring Officer Beaman to hold defendant’s right arm to steady him.
       Officer Beaman had defendant sit in the squad car. While defendant sat in the squad car, he
       offered that he had been at a bar but had not consumed any alcohol. Defendant later admitted
       to another officer that he had drunk 2½ alcoholic beverages. Defendant refused to complete
       any field sobriety tests.
¶9         Officer Beaman then requested that a traffic investigator come to the scene. Several officers
       arrived and assisted in searching defendant’s vehicle. Officer Beaman found a half-empty
       bottle of vodka next to the driver’s seat and two clear plastic bags containing cannabis, one on
       the dash and the other between the front seats.
¶ 10       After several other witnesses testified, including defendant, the jury found defendant guilty
       of, among other things, aggravated DUI. The trial court sentenced defendant to eight years’
       imprisonment on the DUI conviction. Defendant, in turn, filed a timely notice of appeal.

¶ 11                                           II. ANALYSIS
¶ 12       On appeal, defendant contends that his trial counsel was ineffective for failing to file a
       motion to suppress. Specifically, defendant asserts that the 911 call, stating that defendant was
       asleep at the wheel at the intersection, was insufficient, standing alone, to provide reasonable
       suspicion to stop his vehicle. The State responds that the call provided reasonable suspicion to
       stop defendant for DUI.
¶ 13       Before we address the merits of defendant’s contention, we note that defendant raises the
       ineffectiveness claim on direct appeal, as opposed to in a postconviction proceeding. Most
       often, a postconviction proceeding is the more appropriate mechanism for challenging the
       effectiveness of trial counsel because the defendant would have the opportunity to develop a
       record specifically addressing the merits of a motion to suppress. People v. Henderson, 2013
       IL 114040, ¶¶ 21-22. However, where there are sufficient record facts to resolve the
       defendant’s ineffectiveness claim, we will address it on direct appeal. Henderson, 2013 IL
       114040, ¶¶ 22, 24.
¶ 14       Here, the parties agree that there are sufficient record facts to resolve defendant’s
       ineffectiveness claim. They also agree as to the scope of the relevant facts. Although the record
       does not show whether the 911 caller provided additional relevant information, the parties
       agree that the caller reported that defendant was asleep at the wheel while sitting in his vehicle
       at an intersection. Defendant relies exclusively on that fact in arguing that there was no
       reasonable suspicion to stop him. More importantly, the State does not suggest that there was
       any other information provided by the caller that was relevant to whether there was reasonable
       suspicion to stop defendant. 2 Thus, we will address the issue.
¶ 15       To establish ineffective assistance of counsel, a defendant must show that (1) counsel’s
       performance was so deficient that it fell below an objective standard of reasonableness and
       (2) the deficient performance prejudiced the defendant in that, but for counsel’s deficient
       performance, there is a reasonable probability that the result of the proceeding would have
       been different. People v. Houston, 226 Ill. 2d 135, 144 (2007). Decisions involving trial


           2
            We note that the State has not argued that there was some other basis for stopping defendant, such
       as community caretaking. See People v. McDonough, 239 Ill. 2d 260, 268-75 (2010).

                                                      -3-
       strategy generally will not support an ineffectiveness claim. People v. Lindsey, 324 Ill. App.
       3d 193, 197 (2001).
¶ 16       Whether to move to suppress evidence generally is a matter of trial strategy. People v.
       Little, 322 Ill. App. 3d 607, 611 (2001). Courts will presume that trial counsel had a legitimate
       strategy for filing or not filing a motion to suppress. Little, 322 Ill. App. 3d at 611. To overcome
       that presumption and prevail on a claim of ineffectiveness for failing to file a motion to
       suppress, a defendant must show that (1) the unargued motion to suppress would have
       succeeded and (2) there is a reasonable probability that the outcome of the trial would have
       been different had the evidence been suppressed. Little, 322 Ill. App. 3d at 611. If filing a
       motion to suppress would have been futile, then the failure to do so will not constitute the
       ineffective assistance of counsel. People v. Givens, 237 Ill. 2d 311, 331 (2010).
¶ 17       Here, defendant relies solely on Navarette v. California, 572 U.S. 393 (2014), for his
       argument that the 911 call did not provide reasonable suspicion to stop his vehicle. The State,
       in turn, contends that Navarette supports the stop. Thus, we will focus on the import of that
       case.
¶ 18       In Navarette, a 911 caller reported having recently been run off the road by another vehicle.
       Navarette, 572 U.S. at 395. After holding that the call was reliable, the United States Supreme
       Court addressed whether the information provided by the call constituted reasonable suspicion
       to stop the vehicle. Navarette, 572 U.S. at 400-01. In doing so, the Court noted that it must
       determine whether the 911 report created reasonable suspicion of an ongoing crime such as
       drunk driving, as opposed to an isolated episode of past recklessness. Navarette, 572 U.S. at
       401.
¶ 19       The Court emphasized that the commonsense approach of reasonable suspicion depends
       on the factual and practical considerations of everyday life upon which reasonable and prudent
       people, not legal technicians, act. Navarette, 572 U.S. at 402. The Court distinguished certain
       driving behaviors that indicate drunk driving from other traffic infractions that are too
       tenuously connected to drunk driving to give rise, alone, to reasonable suspicion to stop a
       vehicle. Navarette, 572 U.S. at 402. The Court added that a report of driving behavior that
       suggests decreased vigilance, impaired judgment, or some combination of those drunk-driving
       cues gives rise to reasonable suspicion that the driver is under the influence. Navarette, 572
       U.S. at 401. Ultimately, the Court validated the stop.
¶ 20       Applying the reasoning of Navarette, we conclude that the 911 report that defendant was
       asleep at the wheel at an intersection provided reasonable suspicion to stop defendant. Clearly,
       a driver who falls asleep at an intersection is experiencing decreased vigilance and impaired
       judgment commonly associated with drunk driving. That is particularly so at 10 p.m., not an
       unusually late hour. Sleeping at the wheel at an intersection also creates several dangers
       associated with drunk driving. For instance, a vehicle unexpectedly stopped at an intersection
       could cause other drivers to suddenly swerve to avoid the stopped vehicle, thereby colliding
       with other vehicles or leaving the roadway and striking a pedestrian or object. As defendant’s
       reported conduct was a significant indicator of DUI, the report gave Officer Beaman
       reasonable suspicion that defendant committed the offense. See Navarette, 572 U.S. at 403.
¶ 21       Although the reported behavior might have been explained by, for example, extreme
       tiredness or prescribed medication, the Supreme Court has consistently recognized that
       reasonable suspicion need not rule out the possibility of an innocent explanation. Navarette,
       572 U.S. at 403. Indeed, even the reported driving behavior in Navarette, running another

                                                    -4-
       motorist off the road, was subject to possible innocent explanations. For example, the
       offending driver might have suddenly swerved to avoid an animal or other hazardous object in
       the road or carelessly lost control of his vehicle because of a momentary lapse of attention,
       such as changing radio stations, eating something, or looking at a cell phone. Nonetheless, as
       long as it was reasonable to infer that the driver ran the other motorist off the road because he
       was under the influence, the officer had a proper basis to stop the vehicle and investigate the
       cause. The same is true here.
¶ 22       Nor did the absence of additional suspicious conduct before the stop dispel the reasonable
       suspicion of drunk driving. See Navarette, 572 U.S. at 403. Indeed, an officer who already has
       reasonable suspicion need not surveil a vehicle at length in order to personally observe
       suspicious driving. Navarette, 572 U.S. at 403. Further, once reasonable suspicion of drunk
       driving exists, the reasonableness of the officer’s decision to stop the suspect does not depend
       on the availability of less-intrusive investigative techniques. Navarette, 572 U.S. at 403-04.
       Thus, because the 911 call provided reasonable suspicion of drunk driving, Officer Beaman
       was justified in stopping defendant at the first opportunity.
¶ 23       Because the 911 call provided reasonable suspicion to stop defendant’s vehicle, a motion
       to suppress would not have succeeded. Thus, trial counsel was not ineffective for failing to file
       such a motion.

¶ 24                                      III. CONCLUSION
¶ 25      For the reasons stated, we affirm the judgment of the circuit court of Winnebago County.

¶ 26      Affirmed.




                                                   -5-